DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of 08/16/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-6 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose a conveyance roller for heating furnace having an annular-shaped built-up welded member or a helically shaped protrusion that is also helically welded on the roller body.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Nos. 11130639, 11091321 and U.S. Pub. No. 20210253360.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651